Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of July 14, 2020
by and between AutoNation, Inc. (together with its subsidiaries and affiliates,
the “Company”), and Michael J. Jackson (the “Executive”), an individual resident
of the State of Florida.
RECITALS
WHEREAS, the Executive has served as the Chairman and Chief Executive Officer of
the Company since April 13, 2020 under an Amended Employment Agreement dated as
of September 17, 2018 (the “Prior Employment Agreement”); and
WHEREAS, the Company and the Executive desire to enter into a new employment
agreement with this Agreement, effective as of the date hereof, and desire to
set forth herein terms and conditions of the Executive’s employment with the
Company, including certain non-competition covenants applicable to the
Executive.
TERMS OF AGREEMENT
In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:
1.
Employment.



(a)Employment Period. The Executive has served as Chairman and Chief Executive
Officer of the Company from April 13, 2020 and shall continue to serve in such
capacities until April 12, 2022, or if earlier, the date a new Chief Executive
Officer (the “New CEO”) commences employment with the Company or of another
termination pursuant to Section 2 (the “Employment Period”). The parties hereto
agree that the Prior Employment Agreement shall terminate and be of no further
force and effect as of the execution and delivery of this Agreement.


(b)Duties and Responsibilities. During the Employment Period, the Executive
shall have such authority and responsibility and perform such duties as are
customary to the offices the Executive holds or as may be assigned to him from
time to time at the direction of the Company’s Board of Directors, and the
Executive shall perform his duties honestly, diligently, competently, in good
faith and in what he believes to be the best interests of the Company and shall
use his best efforts to promote the interests of the Company.


(c)Base Salary. In consideration for the Executive’s services hereunder and the
restrictive covenants contained herein, the Executive shall be paid a base
salary during the Employment Period (the “Salary”) at an annual rate of
$1,300,000. The Salary will be payable in accordance with the Company’s
customary payroll practices.


(d)Bonus. During the Employment Period, the Executive shall participate in the
Company’s 2017 Employee Equity and Incentive Plan (the “Plan”), or any successor
or substitute to the Plan, upon such terms and conditions as are determined in
the discretion of the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (or such other duly authorized committee or subcommittee, as
applicable); provided, however, that the target award level for annual incentive
bonuses under the Plan, or any successor or substitute to the Plan, will be 200%
of the Executive’s Salary. For the 2022 annual incentive bonus, the Executive’s
bonus will be pro-rated for the number of days Executive was employed during the
calendar year to the extent actual performance targets are met.


(e)Benefits. During the Employment Period, the Executive shall be entitled to
(i) participate in any retirement plans, insurance programs and other fringe
benefit plans and programs as are from time to time established and maintained
for the benefit of executives of the Company, subject to the provisions of such
plans and programs, (ii) participate in the AutoNation, Inc. CEO and President
Vehicle Program (or successor program), and (iii) use of the Company’s corporate
aircraft for personal travel for up to 70 hours per year (provided that the
value of such travel will be included in the Executive’s annual income subject
to tax in accordance with the applicable regulations of the Internal Revenue
Service and Company policy).


(f)Expenses. In addition to the compensation and benefits described above, the
Executive shall be reimbursed for all out-of-pocket expenses reasonably incurred
by him on behalf of or in connection with the business of the Company during the
Employment Period, upon delivery of receipts and pursuant to the reimbursement
standards and guidelines of the Company.




--------------------------------------------------------------------------------






(g)Equity-Based Awards. During the Employment Period, the Executive shall be
entitled to participate in the Company's long-term incentive compensation
program with a grant value at target equal to the following: in 2020, $2,946,175
(which shall be in addition to the equity-based awards Executive previously
granted to the Executive in 2020 in connection with the Company's regular annual
grant); in 2021, $9,100,000; and in 2022, $2,543,014, upon such terms and
conditions consistent with the long-term incentive awards granted to other
executive officers, as are determined in the discretion of the Committee (or
such other duly authorized committee or subcommittee, as applicable)
(collectively, the “Equity-Based Awards”); provided, however, that the 2020
Equity-Based Awards shall be granted, as soon as reasonably practicable
following the execution of this Agreement, in the form of (i) performance-based
restricted stock units with respect to one-third (1/3) and (ii) time-based
restricted stock units with respect to two-thirds (2/3) of the aggregate award.


2.Termination.


(a)Cause, Death and Disability. At any time during the Employment Period, the
Company shall have the right to terminate the Employment Period and to discharge
the Executive for “Cause” (as defined below). Upon any such termination by the
Company for Cause, the Executive or his legal representatives shall be entitled
to that portion of the Salary prorated through the date of termination, and the
Company shall have no further obligations hereunder. Termination for Cause shall
mean termination because of: (i) the Executive’s breach of his covenants
contained in this Agreement; (ii) the Executive’s failure or refusal to perform
the duties and responsibilities required to be performed by the Executive under
the terms of this Agreement; (iii) the Executive willfully engaging in illegal
conduct or gross misconduct in the performance of his duties hereunder
(provided, that no act or failure to act shall be deemed “willful” if done, or
omitted to be done, in good faith and with the reasonable belief that such
action or omission was in the best interests of the Company); (iv) the
Executive’s commission of an act of fraud or dishonesty affecting the Company or
the commission of an act constituting a felony; or (v) Executive’s violation of
Company policies in any material respect.
The Company acknowledges that the Executive may resign or otherwise terminate
the Employment Period and his employment with the Company without Good Reason,
provided that (a) the Company shall have no further obligations hereunder from
and after the end of the Employment Period in such event and the Executive’s
rights with respect to any employee stock options or other grants held by him
shall be as set forth in the applicable equity or other incentive plan and any
stock option or other grant agreements and (b) the Executive shall provide
reasonable written notice to the Company (in no event less than twenty
(20) business days) of such resignation or termination, shall provide a
reasonable transition of his duties and responsibilities with the Company and
shall coordinate with the Company as to the public communication of the
resignation or termination in order to ensure an orderly transition.
In addition, in the event that during the Employment Period the Executive
(i) dies, the Employment Period shall automatically terminate, or (ii) is unable
to perform his duties and responsibilities as provided herein due to his
physical or mental disability or sickness (a) for more than ninety (90) days
(whether or not consecutive) during any period of twelve (12) consecutive months
or (b) reasonably expected to extend for greater than three (3) months, the
Company may at its election terminate the Employment Period and Executive’s
employment. In the case of clause (i) or clause (ii) above, the Company shall
have no further obligations hereunder from and after such termination date and
the Executive’s rights with respect to any employee stock options or other
grants held by him shall be as set forth in the applicable equity or other
incentive plan and any stock option or other grant agreements.
(b)Without Cause by the Company or by the Executive for Good Reason. At any time
during the Employment Period, the Company shall have the right to terminate the
Employment Period and to discharge the Executive without Cause effective upon
delivery of written notice to the Executive. At any time during the Employment
Period, the Executive shall have the right to terminate the Employment Period
for Good Reason if, after delivery of written notice to the Company, the Company
has not cured the circumstances constituting “Good Reason” within ten
(10) business days. Upon such termination of the Employment Period by the
Company without Cause, by the Executive for Good Reason, or in the event the
Employment Period ends due to appointment of a New CEO who commences employment
prior to April 12, 2022, as long as the Executive is in compliance with the
provisions of Paragraphs 3 and 4 below and within thirty (30) days of
termination of Executive’s employment the Executive executes and does not revoke
a reasonable and mutually acceptable severance agreement with the Company that
includes a release of the Company and a covenant of reasonable cooperation on
matters Executive is involved with pertaining to the Company (a “Severance
Agreement”), the Executive will be entitled to receive, (i) the remaining Equity
Awards under Paragraph 1(g), which shall be granted in the years indicated, (ii)
an amount equal to the sum of the Executive’s remaining Salary to be paid
through April 12, 2022 plus the target annual bonus(es) for each year of the
Employment Period that has not commenced as of the date of termination of the
Executive’s employment plus (iii) an amount equal to the annual bonus to which
the Executive would have been entitled for the year of such termination had the
Executive not been terminated, to the extent applicable performance targets are
met. Payment of the amount due under clause (ii) above will be made by the




--------------------------------------------------------------------------------




Company within thirty (30) days following termination of the Executive. Payment
of the amount due under clause (iii) above will be made by the Company at the
same time as annual bonuses are paid to the Company’s other executives under the
Plan for the year in which the Executive is terminated, but in no event later
than March 15 of the following year. The Executive’s rights with respect to any
employee stock options or other equity awards held by him shall be as set forth
in the applicable equity or other incentive plan and any stock option or other
grant agreements, including Executive’s right to retirement treatment as to such
awards.
In addition, upon such termination of the Employment Period by the Company
without Cause, by the Executive for Good Reason, or in the event the Employment
Period ends due to appointment of a New CEO who commences employment prior to
April 12, 2022, as long as the Executive is in compliance with the provisions of
Paragraphs 3 and 4 below and the Executive executes a Severance Agreement within
thirty (30) days of termination of Executive’s employment, the Executive and his
dependents will be entitled to continue to participate in the Company’s group
health and welfare benefit plans (as such plans are in effect at such time) for
a period of 18 months following such termination at the same cost to the
Executive as such benefits were provided prior to such termination (or the
Company will procure and pay for comparable benefits during such time period);
“Good Reason” shall mean the occurrence of any of the following: (i)  a material
change by the Company in the Executive’s duties or responsibilities which would
cause Executive’s position with the Company to become of materially and
substantially less responsibility and importance than those associated with his
duties or responsibilities as of the date hereof; or (ii) any other material
breach of this Agreement by the Company, which breach is not cured within ten
(10) days after written notice thereof is received by the Company.
(c)Upon termination of the Employment Period hereunder, at the Company’s request
the Executive shall resign from the Company’s Board of Directors.


(d)Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(i) no amounts shall be paid to the Executive under Section 2 of this Agreement
until the Executive would be considered to have incurred a separation from
service from the Company within the meaning of Section 409A of the Code, and
(ii) amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service shall instead be paid within
30 days following the date that is six months following the Executive’s
separation from service (or death, if earlier). Each amount to be paid or
benefit to be provided to the Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.


3.Restrictive Covenants. The Executive hereby acknowledges that the Company is
as of the date hereof engaged primarily in the sale, leasing, financing and
servicing of new and used vehicles, as well as the provision of related services
and products, such as the sale of parts and accessories, extended service
contracts, aftermarket automotive products and collision repair services (the
“Auto Business”). The Executive further acknowledges that: (i) the Company may
engage in additional related businesses or in separate and distinct businesses
from time to time, (ii) the Company currently engages in its businesses by means
of traditional retail establishments, the Internet and otherwise and the Company
may in the future engage in its businesses by alternative means, and (iii) the
Executive’s position with the Company is such that he will be privy to specific
trade secrets, confidential information, confidential business lists,
confidential records, customer goodwill, specialized training and employees, any
or all of which have great and competitive value to the Company.
The Executive hereby agrees that, during the Executive’s employment with the
Company and for a period of one (1) year following the termination of the
Executive’s employment with the Company (by the Company or the Executive for any
reason), the Executive shall not, directly or indirectly, anywhere in the United
States (or in any other geographic area outside the United States where the
Company conducts business at any time during Executive’s employment with the
Company):
(a)participate or engage in or own an interest in, directly or indirectly, any
individual proprietorship, partnership, corporation, joint venture, trust or
other form of business entity, whether as an individual proprietor, partner,
joint venturer, officer, director, member, employee, consultant, independent
contractor, stockholder, lender, landlord, finder, agent, broker, trustee, or in
any manner whatsoever (except for an ownership interest not exceeding 1% of a
publicly-traded entity), if such entity or its affiliates is engaged, directly
or indirectly, in the Auto Business or any other business of the type and
character




--------------------------------------------------------------------------------




engaged in or competitive with any business conducted by the Company at any time
during the Executive’s employment by the Company on or after the date hereof;
provided, however, that, after the termination of the Executive’s employment
with the Company, the Board of Directors (or any duly-authorized committee
thereof) shall consider any request from the Executive and may allow Executive
to consult with any business entity on a case-by-case basis with any such
determination to be made in the reasonable discretion of the Board of Directors
(or such committee);


(b)employ, or knowingly permit any company or business directly or indirectly
controlled by him to employ, any person who was employed by the Company or any
subsidiary or affiliate of the Company at or within the prior six (6) months, or
in any manner seek to induce any such person to leave his or her employment
(including, without limitation, for or on behalf of a subsequent employer of the
Executive);


(c)solicit any customers to patronize any business directly or indirectly in
competition with the businesses conducted by the Company or any subsidiary or
affiliate of the Company at any time during the Executive’s relationship with
the Company; or


(d)request or advise any Person who is a customer or vendor of the Company or
any subsidiary or affiliate of the Company or its successors to withdraw,
curtail or cancel any such customer’s or vendor’s business with any such entity.


4.Confidentiality. The Executive acknowledges that he previously entered into,
and will continue to abide by, the Employee Confidentiality Agreement dated July
24, 2002. The Executive hereby also agrees that, without the prior approval of
the Company, he shall not at any time during his employment with the Company and
for a period of five (5) years thereafter: (1) give any interviews or speeches,
write any books or articles, make any public statements (whether through the
press, at automobile trade conferences or meetings or through similar media), or
make any disparaging or negative statements: (x) concerning the Company or any
of its businesses or reputation or the personal or business reputations of its
directors, officers, shareholders or employees, (y) concerning any matter he has
participated in while an employee of the Company, or (z) in relation to any
matter concerning the Company or any of its businesses occurring after the
Employment Period; or (2) in any way impede, disrupt or interfere with the
contracts, agreements, understandings, communications or relationships of the
Company with any third party.


5.Acknowledgments of the Parties. The parties agree and acknowledge that the
restrictions contained in Paragraphs 3 and 4 are reasonable in scope and
duration and are necessary to protect the Company. If any provision of
Paragraphs 3 or 4 as applied to any party or to any circumstance is adjudged by
a court to be invalid or unenforceable, the same shall in no way affect any
other circumstances or the validity or enforceability of any other provisions of
this Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision and/or to delete
specific words or phrases and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive agrees and acknowledges that
the breach of Paragraph 3 or 4 will cause irreparable injury to the Company, and
upon breach of any provision of such Paragraphs, the Company shall be entitled
to injunctive relief, specific performance or other equitable relief, provided,
however, that such remedies shall in no way limit any other remedies which the
Company may have (including, without limitation, the right to seek monetary
damages).


6.Notices. All notices, requests, demands, claims or other communications
hereunder shall be in writing and shall be deemed given if delivered by
certified or registered mail (first class postage pre-paid), hand delivery,
guaranteed overnight delivery or facsimile transmission, if such transmission is
confirmed by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall designate
in writing to the other parties):




--------------------------------------------------------------------------------








To the Company:


AutoNation, Inc.
200 SW 1st Ave, Ste 1600
Fort Lauderdale, Florida 33301
Attention: General Counsel
Telecopy: (954) 769-6340


To Executive:


Michael J. Jackson
AutoNation, Inc.
200 SW 1st Ave, Ste 1600
Fort Lauderdale, Florida 33301
Telecopy: (954) 769-6402


7.Amendment, Waiver, Remedies. This Agreement may not be modified, amended,
supplemented, extended, canceled or discharged, except by written instrument
executed by all parties. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege. No waiver of any breach of any provision shall be deemed to
be a waiver of any preceding or succeeding breach of the same or other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Agreement are in addition to all
other rights and remedies, at law or in equity, that they may have against each
other.


8.Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by him. The Company may assign its rights,
together with its obligations hereunder, to any of its affiliates or
subsidiaries, or any successor thereto.


9.Severability; Survival; Term. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of this Agreement (other
than Paragraph 1 and, except for obligations in Paragraph 2 resulting from a
termination of the Employment Period, Paragraph 2) will survive the termination
for any reason of the Employment Period and Executive’s relationship with the
Company.


10.Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.


11.Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within such State.


12.Agency. Nothing herein shall imply or shall be deemed to imply an agency
relationship between the Executive and the Company.


* * * *






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


AUTONATION, INC., a Delaware corporation




/s/ C. Coleman Edmunds            
C. Coleman Edmunds
Executive Vice President






/s/ Michael J. Jackson            
MICHAEL J. JACKSON, individually








